Citation Nr: 0523739	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  94-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating prior to August 18, 
1989 and for a rating in excess of 20 percent for a right 
foot disability, (residuals of surgeries of the right fifth 
toe and right second toe), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than August 18, 
1989 for a 20 percent rating for the service-connected right 
foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1983.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In an August 1983 rating decision, the RO denied entitlement 
to service connection for a postoperative right fifth 
hammertoe as a preexisting congenital condition, not 
aggravated by service.  The veteran did not appeal that 
decision.  On August 18, 1989, the RO received the veteran's 
request to reopen his service-connection claim for residuals 
of surgeries to the toes of his right foot.  Based upon then-
newly obtained service medical records, in a March 1991 
rating decision, the RO awarded service connection for 
residuals of surgeries of the right fifth toe and right 
second toe (right foot disability) and assigned an initial 10 
percent rating, effective from July 1990.  The veteran filed 
a notice of disagreement (NOD) claiming that the 10 percent 
rating should be retroactive to August 18, 1989.

In an April 1992 rating decision, the RO confirmed the 
initial 10 percent for the right foot disability.  Later, in 
a September 1992 rating decision, the RO determined that the 
earlier decisions contained clear and unmistakable error 
(CUE), to the extent that they had not awarded service 
connection for the right foot disability effective from March 
17, 1983, as the award of service connection had been based 
upon service medical records not before the RO in 1983 and 
because the veteran had filed his original claim within a 
year of separation.  Cf. 38 C.F.R. § 3.156(c) (2004); see 
also 38 C.F.R. § 3.400(b)(2)(i) (2004).  Thus, the veteran's 
claim for an earlier effective date for the award of service 
connection has been resolved fully in his favor.  However, in 
that rating decision, the RO assigned an initial 
noncompensable rating from March 17, 1983 through August 17, 
1989, noting there was no objective medical evidence of 
record to justify a compensable evaluation, and a 10 percent 
rating from August 18, 1989, the date of receipt of the 
reopened claim.  The veteran filed an NOD with regard to the 
amount and effective date of the compensable rating, claiming 
CUE in the 1992 rating decisions.

In an October 1993 statement of the case (SOC), the RO denied 
entitlement to a compensable evaluation prior to August 18, 
1989 and to an evaluation in excess of 10 percent thereafter, 
finding no CUE in either the degree of compensation awarded 
or its effective date.  In November 1993, the veteran 
perfected an appeal to the denial of an earlier effective 
date for a compensable evaluation and of a rating in excess 
of 10 percent and requested a Board hearing.  The veteran did 
not indicate that he was continuing his appeal on the grounds 
of CUE.  In January 1994, the veteran canceled his request 
for a hearing before then a Member of the Board at the RO 
(currently Veterans Law Judge).  In March 1994, the RO 
reduced the veteran's 10 percent rating for failure to report 
for an examination.  
  
In February 1996, because the veteran had indicated in a May 
1994 statement that he had not received a notice to report 
for an examination and because after that he was incarcerated 
for a felony, the Board a restored the 10 percent rating for 
the right foot disability, and remanded the case for 
additional development of the increased-rating claim.  The 
veteran notified the RO that he was released from prison on 
May 20, 1998.  In February 1999, the Board again remanded the 
case for the RO to attempt to provide the veteran with an 
examination for his right foot.

In a September 1999 rating decision, the RO assigned a 20 
percent rating for the veteran's service-connected right foot 
disability, effective from August 18, 1989. As this does not 
represent the highest possible benefit, either with respect 
to the evaluation itself or the effective date of the award 
of the evaluation, both issues remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2000, the Board remanded the case for further 
development.  In August 2002, the Board ordered that 
development be undertaken by the Board's Evidence Development 
Unit (EDU) under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), 
including  38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to 
the veteran and his representative/attorney of the evidence 
obtained as a result of Board development and the opportunity 
to respond).  See also 38 C.F.R. § 20.903 (2002); Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  In DAV, the Federal Circuit Court 
explained that the proper procedure was to permit the RO an 
opportunity to review in the first instance any evidence 
procured as result of Board development.  Id.  In September 
2003, the Board remanded the case to the RO consistent with 
the holding in DAV, but that remand failed to include 
instructions for compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The case is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the VCAA was enacted and became 
effective.  This statute eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see also 
VAOPGCPREC 7-2004.  In the present case, although the 
February 2005 supplemental statement of the case (SSOC) 
provided the veteran with the regulations implementing the 
VCAA, the RO did not comply with the notice provisions of the 
VCAA.  This must be done on remand.

Because the present appeal arises from an initial rating 
decision, which established service connection for residuals 
of surgeries to the right foot and assigned initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Both the May 
2000 remand and the August 2002 development memorandum 
requested that hospital reports of the August 10, 1978 foot 
surgery performed in Okinawa and the June 4, 1981 foot 
surgery performed at Camp Lejeune be obtained.  A review of 
the claims file reveals that a copy of June 1981 hospital 
report is in the record; however, only a cursory discharge 
page for the August 1978 surgery is in the record.  But since 
the issues before the Board are concerned with the nature of 
the veteran's right foot disability at the time of discharge 
and following service, there is no need to seek additional 
records from either service hospital related to the veteran's 
surgeries.  However, VA should ask the veteran again for a 
copies of any service medical records, in particular a copy 
of his separation examination report, which is not among the 
service medical records.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The duty to assist includes obtaining Social Security 
Administration and VA medical records.  The June 2004 VA 
examiner indicated that the veteran was receiving benefits 
from SSA.  The Board observes that the veteran indicated that 
he was not treated by VA for his right foot disorder before 
he filed his claim in 1989.  Since that time only selected VA 
treatment records have been associated with the claims file, 
primarily from May 2000 to November 2004.  On remand, VA 
should attempt to associate SSA and missing non-VA and VA 
medical records with the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the last two Board remands, the 
veteran was to be scheduled for an examination and the 
examiner was instructed to discuss the veteran's history and 
the effects of the surgeries upon the veteran's right foot 
disability, to include any functional limitations associated 
with the condition, the effect of pain upon the veteran's 
activities, whether the disability was a moderate, moderately 
severe, or severe foot injury, and a description of the 
surgical scars in accordance with criteria set forth in the 
VA Schedule for Rating Disabilities (Rating Schedule).  Then, 
VA was to readjudicate the veteran's claims, to include 
consideration of a separate rating for the veteran's surgical 
scars, under Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, VA failed to consider a separate rating for 
scarring, and in light of the fact, that the schedular 
criteria for scars has changed during the pendency of this 
appeal, regretfully this case must be remanded to consider 
the new rating criteria and for compliance with the previous 
remands.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The veteran should be requested to 
provide all service medical records, or 
copies thereof, that he may have in his 
possession, in particular a copy of his 
separation examination report.  

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of his right foot surgeries 
from 1983 to the present.  The VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, the VA should obtain all 
missing medical records from the 
Columbia, South Carolina, and Tampa and 
Orlando, Florida VA Medical Centers and 
Outpatient Clinics, not already 
associated with the claims file, from 
August 1989 to the present.  If records 
are unavailable, please have the provider 
so indicate.

3.  The VA should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determination and associated 
medical records.  If records are 
unavailable, please have the agency so 
indicate.

4.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to establish entitlement 
to a higher rating and to an earlier 
effective date for a 20 percent rating; 
and (2) about the information and 
evidence not of record that is necessary 
to substantiate his claims; and (3) ask 
him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

5.  Following completion of items 1 
through 4 above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic/neurologic and skin 
examinations to determine the nature and 
extent of the veteran's service-connected 
residuals of surgeries of the right fifth 
and right second toes.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations, and 
they should so indicate in the report(s).  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.

The orthopedic/neurological examiner 
should examine the veteran to determine 
the nature and extent of the veteran's 
residuals of surgeries to the right foot.  
If range of motion studies demonstrate 
any limitation of motion, the examiner 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
After reviewing the claims file and the 
veteran's history, the examiner should 
discuss the effects of the August 1978 
and June 1981 surgeries upon the 
veteran's right foot disability and 
whether his disability is moderate, 
moderately severe or severe.  The 
examiner should specify any anatomical 
damage, and describe any functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance. The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The examiner should document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.

The skin examiner should expressly give 
the extent of the scarring related to 
residuals of surgeries to the right foot 
in square inches or square centimeters, 
should indicate whether the veteran's 
scarring is unstable (i. e., frequent 
loss of covering of skin over the scar), 
deep, superficial (i. e., not associated 
with underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scarring 
limits the function of, or causes limited 
motion of, the affected part.

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected right foot disability and 
render an opinion as to the overall 
effect of the veteran's disability, alone 
and/or together with his service-
connected skin disability, on the 
veteran's ability to obtain and retain 
employment.  The examiner(s) should 
clearly outline the rationale for any 
opinion expressed. 

6.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  In particular for the right foot 
disability, VA's review should include 
consideration of staged ratings under 
Fenderson v. West, 12 Vet. App. 119 
(1999), separate ratings for scarring and 
residuals of surgeries to the right foot 
under Esteban v. Brown, 6 Vet. App. 
259,261 (1994), the provisions of 38 
C.F.R.§§ 4.40 and 4.45 (2004), all 
applicable diagnostic codes under 38 
C.F.R. §§ 4.71a and 4.124a (2004), and 
both the former and current rating 
criteria skin disorders and 38 C.F.R. § 
4.118.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


